Case: 14-50531      Document: 00512904472         Page: 1    Date Filed: 01/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50531
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICHARD RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-557-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges
PER CURIAM: *
       Richard Rodriguez entered a conditional guilty plea to being a felon in
possession of a firearm, and he was sentenced to 57 months of imprisonment
and three years of supervised release. He reserved the right to appeal the
district court’s denial of his motion to dismiss the indictment and the
applicability of an exception to the felon-in-possession statute for those whose
civil rights have been restored. See 18 U.S.C. § 921(a)(20).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50531      Document: 00512904472      Page: 2    Date Filed: 01/15/2015


                                   No. 14-50531

      The restoration-of-rights exception exempts from 18 U.S.C. § 922(g)
“[a]ny conviction . . . for which a person . . . has had civil rights restored . . . ,
unless such . . . restoration of civil rights expressly provides that the person
may not ship, transport, possess, or receive firearms.” 18 U.S.C. § 921(a)(20).
Rodriguez contends that his prior Texas felony conviction could not be used as
a predicate conviction for purposes of section 922(g)(1), but he concedes that
this argument is foreclosed by precedent of the Supreme Court and this circuit.
See Logan v. United States, 552 U.S. 23, 28 (2007); Caron v. United States, 524
U.S. 308, 315-17 (1998); United States v. Huff, 370 F.3d 454, 459-60 (5th Cir.
2004); United States v. Daugherty, 264 F.3d 513, 517-18 (5th Cir. 2001); United
States v. Thomas, 991 F.2d 206, 213-15 (5th Cir. 1993). Nevertheless, he
contends that the cases should be revisited in view of more recent Supreme
Court precedent regarding the individual right under the Second Amendment
to possess firearms in one’s home for purposes of self-defense. See McDonald
v. Chicago, 561 U.S. 742, 750 (2010); District of Columbia v. Heller, 554 U.S.
570, 630, 635-36 (2008).
      Although we are not bound by Rodriguez’s concession, see United States
v. Hope, 545 F.3d 293, 295 (5th Cir. 2008), we agree that his arguments are
foreclosed. First, the parties do not dispute that Texas law had not restored to
Rodriguez the right to serve on juries or hold public office; thus,
section 921(a)(20) is unavailing because his civil rights were not sufficiently
restored. See Huff, 370 F.3d at 460-61; Thomas, 991 F.2d at 213-15. Second,
consistent with the “all-or-nothing approach” adopted in Caron, see 524 U.S. at
314-16, this court has held that because the statute in question, Texas Penal
Code § 46.04, “prohibits felons from possessing firearms outside their homes
. . ., Texas statutory law activated the ‘unless clause’ in section 921(a)(20) and
prevents [a convicted felon] from possessing a firearm.” Daugherty, 264 F.3d
2
    Case: 14-50531    Document: 00512904472     Page: 3   Date Filed: 01/15/2015


                                 No. 14-50531

at 517-18. Third, we find no basis in the recent Second Amendment caselaw
to undermine the holdings in Caron or Daugherty. The Heller court stated
that, “nothing in our opinion should be taken to cast doubt on longstanding
prohibitions on the possession of firearms by felons . . . .” Heller, 554 U.S. at
626. We remain bound by the cited precedent. See Rodriguez de Quijas v.
Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989).
      Accordingly, the judgment of the district court is AFFIRMED.           The
government’s motion for summary affirmance is DENIED. Its alternative
motion for an extension of time within which to file a brief is DENIED as
unnecessary.




                                       3